


Exhibit 10.31.2

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of the
20th day of September, 2010 (the “Effective Date”), by and between MA-100 HIGH
STREET, L.L.C., a Delaware limited liability company, with a notice address of
c/o Equity Office, 125 Summer Street, 17th Floor, Boston, Massachusetts 02110,
Attn: Property Manager (the “Landlord”), and Investment Technology Group, Inc.,
a Delaware corporation, with a notice address of Attn: General Counsel, 380
Madison Avenue, New York, New York 10017 (the “Tenant”).

 

Recitals

 

A.                                   Reference is made to that certain Office
Lease Agreement dated as of July 24, 2009, and entered into between Landlord, as
landlord, and Tenant, as tenant, with respect to certain premises located in a
building known as and numbered 100 High Street, Boston, Massachusetts (the
“Building”), as affected by that certain Amendment to Lease dated as of July 22,
2010, by and between Landlord, as landlord, and Tenant, as tenant (as amended,
the “Lease”); and

 

B.                                     Landlord and Tenant desire to amend the
Lease as more particularly set forth below.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, Landlord and Tenant hereby agree as follows:

 

Agreements

 

1.                                       Capitalized Terms. Each capitalized
term appearing but not defined herein shall have the meaning, if any, ascribed
to such term in the Lease.

 

2.                                       Recitals. The recitals above set forth
are true and complete and are incorporated herein by reference.

 

3.                                       Amendments. As of the Effective Date,
the Lease is hereby amended as follows:

 

a.                                       Premises. Section 1.02 of the Lease is
hereby amended by deleting the fourth sentence thereof and replacing it with the
following:

 

“After the Commencement Date for the Additional Premises, the “Rentable Square
Footage of the Premises” shall be deemed and agreed to be 54,378 rentable square
feet.”

 

b.                                      Additional Premises. Section 1.04 of the
Lease is hereby deleted in its entirety and replaced with the following:

 

“1.04

“Additional Premises” shall be deemed and agreed to be 18,531 rentable square
feet located on the 18th floor of the Building, as more particularly shown on
Exhibit A-4 attached hereto.”

 

--------------------------------------------------------------------------------


 

 

c.                                       Base Rent. In Section 1.05 of the
Lease, the subsection thereof in which the Monthly Base Rent for the Additional
Premises is defined is hereby deleted and replaced with “$67,174.88”.

 

d.                                      Exhibit A-4. The Lease is hereby amended
by deleting Exhibit A-4 attached thereto and replacing it with Exhibit A-4
attached to this Amendment.

 

4.                                       Tenant’s Pro Rata Share. As of the
Effective Date, Tenant’s Pro Rata Share shall be deemed and agreed to be
9.8381%.

 

5.                                       Initial Alterations Allowance. For
purposes of clarity in Section 4.03 of the Lease, Landlord shall not be
obligated to disburse more than Three Million Five Hundred Thirty-Four Thousand
Five Hundred Seventy and 00/100 ($3,534,570.00) Dollars for the Initial
Alterations Allowance, which amount represents the sum of (i) Two Million Three
Hundred Thirty Thousand Fifty-Five and 00/100 ($2,330,055.00) Dollars, the
portion of the Initial Alterations Allowance applicable to the Initial Premises,
and (ii) One Million Two Hundred Four Thousand Five Hundred Fifteen and 00/100
($1,204,515.00) Dollars, the portion of the Initial Alterations Allowance
applicable to the Additional Premises as defined in this Amendment.

 

6.                                       IT Allowance. For purposes of clarity
in Section 4.04 of the Lease, Landlord shall not be obligated to disburse more
than Five Hundred Forty-Three Thousand Seven Hundred Eighty and 00/100
($543,780.00) Dollars for the IT Allowance, which amount represents the sum of
(i) Three Hundred Fifty-Eight Thousand Four Hundred Seventy and 00/100
($358,470.00) Dollars, the portion of the IT Allowance applicable to the Initial
Premises, and (ii) One Hundred Eight Five Thousand Three Hundred Ten and 00/100
($185,310.00) Dollars, the portion of the IT Allowance applicable to the
Additional Premises as defined in this Amendment.

 

7.                                       Generator Reimbursement. In accordance
with Section 32.11 of the Lease, Tenant shall reimburse Landlord $210,015.00 of
the Generator Costs within thirty (30) days of Tenant’s receipt of a proper
invoice from Landlord for such amount.

 

8.                                       Ratification of Lease Provisions.
Except as otherwise expressly amended, modified and provided for in this
Amendment, Tenant and Landlord each hereby ratifies all of the provisions,
covenants and conditions of the Lease, and such provisions, covenants and
conditions shall be deemed to be incorporated herein and made a part hereof and
shall continue in full force and effect.

 

9.                                       Entire Amendment. This Amendment
contains all the agreements of the parties with respect to the subject matter
hereof and supersedes all prior dealings between the parties with respect to
such subject matter.

 

10.                                 Authority. Landlord and Tenant each warrant
to the other that the person or persons executing this Amendment on its behalf
has or have authority to do so

 

2

--------------------------------------------------------------------------------


 

and that such execution has fully obligated and bound such party to all terms
and provisions of this Amendment.

 

11.                                 Binding Amendment. This Amendment shall be
binding upon, and shall inure to the benefit of the parties hereto, and their
respective successors and assigns.

 

12.                                 Severability. If any clause or provision of
this Amendment is or should ever be held to be illegal, invalid or unenforceable
under any present or future law applicable to the terms hereof, then and in that
event, it is the intention of the parties hereto that the remainder of this
Amendment shall not be affected thereby, and that in lieu of each such clause or
provision of this Amendment that is illegal, invalid or unenforceable, such
clause or provision shall be judicially construed and interpreted to be as
similar in substance and content to such illegal, invalid or unenforceable
clause or provision, as the context thereof would reasonably suggest, so as to
thereafter be legal, valid and enforceable.

 

13.                                 No Reservation. Submission of this Amendment
for examination or signature is without prejudice and does not constitute a
reservation, option or offer, and this Amendment shall not be effective until
execution and delivery by all parties.

 

14.                                 Counterparts. This Amendment may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the Effective Date first above written,

 

 

 

LANDLORD:

 

 

 

 

 

MA-100 HIGH STREET, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Andrew Maher

 

 

 

Name:

Andrew Maher

 

 

 

Title:

Managing Director

 

 

 

 

Boston Leasing

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ P. Mats Goebels

 

 

 

Name:

P. MATS GOEBELS

 

 

 

Title:

managing director

 

 

 

 

general counsel and secretary

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

OUTLINE AND LOCATION OF ADDITIONAL PREMISES

 

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between MA-100 HIGH STREET, L.L.C., a Delaware limited liability
company (“Landlord”) and INVESTMENT TECHNOLOGY GROUP, INC., a Delaware
corporation (“Tenant”) for space in the Building located at 150 Federal Street,
Boston, Massachusetts 02110, which address is expected to be changed to 100 High
Street, Boston, Massachusetts 02110 after the execution of this Lease.

 

[See attached plan for 18th floor.]

 

5

--------------------------------------------------------------------------------
